DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of January 31, 2022 has been fully considered.  The arguments have previously been addressed.  Paragraph 0035 of Farina explicitly states, “Since the flow of filling is interrupted during the first and last parts of the piston motion, the filling is encapsulated within the frozen confection.”  Comments to the effect that the operation of the device of Farina or the resultant product might be contrary to the explicit disclosure of Farina are simply not persuasive.  Additionally, attorney argument is not sufficient to demonstrate inoperability of the prior art or similar factual matters which require technical knowledge.  See MPEP 716.01(c).  The comments also do not address the obviousness rationale, in that the Herrick and Ammann references are cited regarding an obvious modification to the steps disclosed in Farina.  The sections and comments below are also responsive to the filing of January 31, 2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 


Claims 1–8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Farina (CA 2,727,063) in view of Herrick (US 7,559,346) and Ammann (US 2014/0326360)
Regarding claims 1, 3, and 4, Farina discloses a process for filling a container with a first frozen confection material encapsulating a second confection material, the process involving the use of a filling head; the filling head comprising: 
a housing (3) having a nozzle exit (12), a lower first material inlet (6), an upper second material inlet (7, 8) and 
a reciprocatable piston (10) movable within the housing; 
the piston (10) having an outer wall and upper and lower ends and an internal material flow channel (20) connecting an upper entry in the outer wall to an exit in the lower end, 
the piston, housing and inlets being positioned and dimensioned such that the piston has: 
a lower position (position shown in figure 1) wherein material flows from both first and second inlets are blocked by the piston outer wall; 

a mid position (position between figure 1 and figure 2, see paragraphs 0009 and 0035) wherein the piston does not block the first inlet but the second inlet is blocked by the piston outer wall; 
the process involving allowing frozen confection material to flow out of the nozzle exit into the container as the piston moves in an upstroke from (1) the lower position to (2) the mid position (paragraph 0035, lines 5-9, “The piston which is initially in its lowest (closed) position is then raised thereby allowing the frozen confection to flow through the first chamber and out of the outlet.  Initially, no filling can flow because the entry openings are not yet in communication with the second chamber…”)
and then to (3) the upper position whereupon the first and second materials are coextruded from the exit nozzle (paragraph 0035, line 10-14, “Then as the piston is raised…filling begins to flow from the second chamber…coextruded from the outlet with the frozen confection”)
then followed by a downstroke to the mid position, and then to the lower position wherein the encapsulated second confection material has a clean top layer of only first confection material (paragraph 0035, line 20-24, “the piston is moved rapidly back to its lower position …Since the flow of filling is interrupted during the first and last parts of the piston motion, the filling is encapsulated within the frozen confection”  It is noted that 
Farina does not explicitly state that the downstroke to the mid position includes extruding the first material.  In other words, the claim language essentially requires that the downstroke pauses at the mid position or passes through the mid position slowly enough to extrude only the first material encapsulate the filling, whereas Farina discloses that the downstroke is rapid enough to encapsulate the filling. 
However, Farina does disclose that the movement pattern of the piston is result effective for controlling the pattern of the two food substances in the container (see paragraph 0035, lines 14-24 discloses optional steps for moving the piston that alters the patter of the two food substances).  
Herrick also teaches that the dispensing of two food components can be controlled to achieve a desired pattern or distribution in a container (column 5, lines 38–40).
Ammann also teaches that it is known to dispense two food components (8, 9) and create a pattern in which only a clean layer of the first component (9) is present on the top layer (figure 5).  Ammann teaches that the dispensing of two food components can be controlled to achieve a desired pattern (figures 1 and 5, and paragraphs 0041-046).
It would have been obvious to one skilled in the art to modify the pattern and manner of moving the piston of Farina, based on the teachings of Farina, Herrick, and Ammann, for the purpose of controlling the pattern and distribution of the food products in the container to achieve any desired pattern.  Any particular pattern of piston movement such as moving continuously, pausing, and/or slowing down through the 

	Regarding claim 2, Farina discloses the insertion of the filling head into the container and, simultaneously with the movement of the piston, allowing frozen confection material to flow out of the nozzle exit as the filling head rises above an evolving surface of frozen confection material until the container is substantially filled just as the piston reaches its lower position on its return downstroke (paragraph 0035, lines 17-24)

Regarding claims 5–7 and 10–15 Farina discloses that dispensing of the frozen confection from the conduit (6) and conduit (8) is controlled by moving the piston up and down (paragraph 013), and further discloses that the conduit (6) and the conduit (8) convey different frozen confections (paragraphs 0013 and 0024), but does not appear to disclose a specific numerical values for the timing of moving the piston.
However, Farina does disclose that the movement pattern of the piston is result effective for controlling the pattern of the two food substances in the container (see paragraph 0035, lines 14-24 discloses optional steps for moving the piston that alters the patter of the two food substances).  
Herrick teaches that the dispensing of two food components can be controlled to achieve a desired pattern or distribution in a container (column 5, lines 38–40).

It would have been obvious to one skilled in the art to control the timing of the piston movement of Farina, based on the teachings of Farina, Herrick, and Ammann, for the purpose of optimizing the pattern and distribution of the food products in a container.  As such, any particular timing would have been obvious for the purpose of achieving a sequence of opening, closing, or throttling the openings in the device of Farina and thereby optimizing the pattern of food product dispensed.

Regarding claim 8, Farina discloses that the first frozen confection material is an ice cream (paragraph 0020).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799